FEDERATED INCOME SECURITIES TRUST 4000 Ericsson Drive Warrendale, Pennsylvania 15086-7561 November 30, 2011 EDGAR Operations Branch U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC20549 RE:FEDERATED INCOME SECURITIES TRUST (the “Trust”) FEDERATED PRUDENT DOLLARBEAR FUND (the “Fund”) Class A Shares Class C Shares Institutional Shares 1933 Act File No. 33-3164 1940 Act File No. 811-4577 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933, the above-referenced Fund hereby certifies that the definitive forms of Prospectus and Statement of Additional Information dated November 30, 2011, that would have been filed under Rule 497(c), do not differ from the forms of Prospectus and Statement of Additional Information contained in the most recent Registration Statement for the Fund.This Registration Statement was electronically filed under Rule 485(b) as Post-Effective amendment No. 105 on November 29, 2011. If you have any questions regarding this certification, please contact me at (412) 288-8240. Very truly yours, /s/ Alicia Powell Alicia Powell Assistant Secretary
